IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00397-CV
 
The State Office 
of RiSk Management,
                                                                      Appellant
 v.
 
Charisse A. Conley,
                                                                      Appellee
 
 

From the 361st District Court
Brazos County, Texas
Trial Court # 52,029-361
 

DISSENTING Opinion

 




There is not a lot of legal precedent for common
sense.  In this case, it is undisputed
The State Office of Risk Management has paid Conley $8,308.95 more than she was
entitled.  The State Office of Risk
Management should be allowed to deduct this overpayment from amounts that would
otherwise be paid to Conley in the future. 
It’s just common sense.  The
majority cites no authority that prevents the application of common sense.  The majority does not apply common
sense.  I would.  Therefore, I dissent.
 
                                                          TOM
GRAY
                                                          Chief Justice
 
Dissenting
opinion delivered and filed March 30, 2005
[CV06]